34 So. 3d 198 (2010)
Angela WOODHULL, Appellant,
v.
TOWER OAKS HOMEOWNERS ASSOCIATION, INC., a Florida corporation, and Louise A. Falvo, Appellees.
No. 1D10-0178.
District Court of Appeal of Florida, First District.
May 6, 2010.
Edward P. Jordan of Edward P. Jordan, II, P.A., Clermont, for Appellant.
Jesse Caedington of Scruggs & Carmichael, P.A., Gainesville, for Appellee Tower Oaks Homeowners Association, Inc.
PER CURIAM.
Appellee's Motion to Dismiss Appeal, filed January 22, 2010, is granted, and this appeal is hereby dismissed for lack of jurisdiction.
Appellant's Motion to Consolidate, filed January 20, 2010, is granted in part, and case numbers 1D09-4900, 1D09-5222, and 1D09-6247 are consolidated for all purposes. In light of the dismissal of this appeal, to the extent that the Motion seeks consolidation of this appeal with the appeals in case numbers 1D09-4900, 1D09-5222, and 1D09-6247, the motion is denied as moot.
DISMISSED.
KAHN, DAVIS, and THOMAS, JJ., concur.